UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7002



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH MARION HAMPTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-00-616)


Submitted:   October 15, 2004             Decided:   October 25, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Marion Hampton, Appellant Pro Se. Stacey Denise Haynes,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth     Marion    Hampton   appeals   the   district   court’s

orders denying relief on his motion to modify his sentence and his

motion for reconsideration.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See United States v. Hampton, No. CR-00-616

(D.S.C. filed Apr. 22, 2004 & entered Apr. 24, 2004; May 14, 2004).

We   dispense   with   oral     argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -